Filed 07/15/19 Page 1 of 2

Case 19-19511

Doc 6

   

  
    

Filt in this information to identify your case:

  

Debtor 4 Daquane Maleek Washington

First Name Middle Name Last Name ok

Debtor 2 a
{Spouse if, filing) First Name Middle Name Last Name

 

  

 

United States Bankruptcy Court forthe: © DISTRICT OF MARYLAND

 

 

  

Case number
{if known)

 

 
 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter

If you are an individual filing under chapter 7, you must fill out this form if:
li creditors have claims secured by your property, or
= you have leased personal property and the lease has not expired.

   
       
    
   
  
 

O Check if this is an
amended filing

12/15

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must

sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

 

 

 

 

Creditor's OD Surrender the property. 0 No
name: 0 Retain the property and redeem it.

CZ Retain the property and enter into a O Yes
Description of Reaffirmation Agreement.
property C Retain the property and [explain]:
securing debt:
Creditor’s OD Surrender the property. ONo
name: DO Retain the property and redeem it.

O Retain the property and enter into a Cl Yes
Description of Reaffirmation Agreement.
property CO Retain the property and [explain]:
securing debt:
Creditors C1 Surrender the property. CO No
name: C Retain the property and redeem it.

CZ Retain the property and enter into a O Yes
Description of Reaffirmation Agreement.
property CO Retain the property and [explain]:
securing debt:
Creditor's C) Surrender the property. CI No

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7

 

page 1

 
Case 19-19511 Docé6 Filed 07/15/19 Page 2 of 2

 

Debtor1 Daquane Maleek Washington Case number (it known) |
name: 0 Retain the property and redeem it. O Yes
a. 0 Retain the property and enter into a
Description of Reaffirmation Agreement.
property C1 Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

fll thaieas

No

    

Lessor's name:
Description of leased

Property: Yes
Lessor's name: No
Description of leased

Property: Yes
Lessor's name: No
Description of leased

Property: Yes
Lessor's name: No
Description of leased

Property: Yes
Lessor's name: No
Description of leased

Property: Yes
Lessor's name: No
Description of leased

Property: Yes
Lessor's name: No
Description of leased

Property: / : Yes

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that sociles a debt and any personal
property that is subject to an unexpired lease.

 

 

 

 

X x
Signature of Debtor 2
Signature of Debtor 1
ot Plu [L014 oa
¥ V ¥ *

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
